Citation Nr: 0417326	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals, 
lumbosacral strain, claimed as back injury.

2.  Entitlement to service connection for degenerative disc 
disease, L5-S1.

3.  Entitlement to service connection for right testicular 
pain, etiology unknown.

4.  Entitlement to service connection for tinea pedis, 
claimed as athlete's feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel

INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from February 1980 to May 1980, and from 
July 1994 to August 1994.  He also had unverified periods of 
service with the Army National Guard from January 1980 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address a procedural matter.

In conjunction with his May 2003 substantive appeal, the 
appellant requested a hearing before the Board.  However, in 
an attached Appeal Hearing Option form, the appellant checked 
the appropriate space to request a hearing before the Board, 
but noted he would not be in attendance at the hearing.  A 
subsequent notation in the claims file indicates the 
appellant requested a Travel Board hearing before a Veterans 
Law Judge sitting at the RO, and notes that the appellant had 
been added to the docket for scheduling.  There is no 
indication of record that a hearing was scheduled in this 
matter or that notice of the same was issued to the 
appellant.  The RO should contact the appellant to clarify 
the nature of his hearing request and take the appropriate 
action to schedule the requested hearing.  Since "Travel 
Board hearings" are scheduled by the RO, this matter should 
be returned to the RO for the purpose of satisfying this 
procedural due process obligation.  See 38 C.F.R. 
§ 20.704(d) (2003).

Additionally, the Board notes that the appellant was informed 
in January 2004 that his appeal was being certified to the 
Board.  He was informed that he had 90 days from the date of 
the letter to submit additional evidence.  Additional 
evidence consisting of medical and lay statements were 
forwarded to the RO in April 2004, within the 90-day period, 
and later in May 2004.  A waiver of RO consideration of this 
evidence was not submitted.  The Board finds that the 
evidence is "pertinent" to the issues of entitlement to 
service connection, and must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case.  38 
C.F.R. 
§ 20.1304(c) (2003). 

In consideration of the foregoing, the Board has determined 
that further development is warranted in this matter prior to 
the Board's review.  Accordingly, to ensure due process and 
provide the appellant full consideration of his appeal, this 
case is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C. for the following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the appellant in 
order to clarify his hearing request and take 
the appropriate action to schedule a personal 
hearing in this matter in accordance with 
applicable procedures under 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.700 
(2003).  The RO should also inform the 
appellant that he has the option of 
participating in a videoconference hearing 
before a member of the Board. 

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and his representative 
should be afforded the applicable time period 
in which to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




